[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The plaintiff's bring this action to recover damages alleged to have been sustained by an automobile accident in which the automobile owned by the defendant and operated by one Gualberto Rosario struck the automobile owned by the plaintiff, Roland Michaud, and insured by the plaintiff insurer. The grounds of the cause of action is in negligence. The defendant moves to strike the complaint for failure to allege any connection between the defendant and the individual alleged to have operated negligently.
G.S. 52-18 provides: "In any civil action brought against the owner of a motor vehicle to recover damages for the negligence or reckless operation of the motor vehicle, the operator, if he is other than the owner of the motor vehicle, shall be presumed to be the agent and servant of the owner of the motor vehicle and operating it in the course of his employment. The defendant shall have the burden of rebutting the presumption." When the complaint states facts which make the statutory presumption applicable as here, it is not essential to allege the act expressly since what is necessarily implied need not be expressly alleged. Trichilo v. Trichilo,190 Conn. 774, 779.
For the above reason, the motion to strike is denied.
CORRIGAN, J. CT Page 10210